Name: Commission Regulation (EC) No 952/1999 of 5 May 1999 amending Regulation (EC) No 1758/98 opening a standing invitation to tender for the export of common wheat of breadmaking quality held by the French intervention agency
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 6. 5. 1999L 118/20 COMMISSION REGULATION (EC) No 952/1999 of 5 May 1999 amending Regulation (EC) No 1758/98 opening a standing invitation to tender for the export of common wheat of breadmaking quality held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/ 93 (3), as last amended by Regulation (EC) No 39/ 1999 (4), lays down the procedures and conditions for the sale of cereals held by the intervention agencies; (2) Whereas a later date must be set for the last partial invitation to tender for the tender provided for by Commission Regulation (EC) No 1758/98 (5), as last amended by Regulation (EC) No 2254/98 (6); (3) Whereas, under current market conditions, this standing invitation to tender should be extended to the end of the 1998/1999 marketing year and the start of the 1999/2000 marketing year and the quantities of common wheat of breadmaking quality for export should be increased from 550 000 tonnes to 1 050 000 tonnes held by the French intervention agency; (4) Whereas this invitation to tender for the export of intervention stocks is unusual in that it will also operate at the end of the marketing year, i.e. in June 1999; whereas, therefore, in the case of tenders made between 3 and 30 June 1999, deliv- eries will be possible only from 1 July 1999; whereas provision must accordingly be made to derogate from the first paragraph of Article 16 of Regulation (EEC) No 2131/93, which stipulates that payment must be made no later than one month after acceptance of the tender; (5) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 1758/98 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 1 050 000 tonnes of common wheat of bread- making quality to be exported to all third countries. However, the customs export formalities for tenders submitted on or after 3 June 1999 may be completed only on or after 1 July 1999. 2. The regions in which the 1 050 000 tonnes of common wheat of breadmaking quality are stored are listed in Annex I.' Article 2 Article 4(2) of Regulation (EC) No 1758/98 is replaced by the following: 2. Between 3 and 30 June 1999, tenders submitted under this invitation to tender shall not be admissible unless they are accompanied by a written undertaking to export only on or after 1 July 1999. The tenders may not be accompanied by applications for export licences submitted under Article 44 of Commission Regulation (EEC) No 3719/88 (*). (*) OJ L 331, 2.12.1988, p. 1.' Article 3 Article 5(3) of Regulation (EC) No 1758/98 is replaced by the following: 3. The last partial invitation to tender shall expire on 30 September 1999 at 9 a.m. (Brussels time).' Article 4 The following Article is added to Regulation (EC) No 1758/98: (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 221, 8.8.1998, p. 3. (6) OJ L 283, 21.10.1998, p. 3. EN Official Journal of the European Communities6. 5. 1999 L 118/21 Article 5a In the case of tenders submitted between 3 and 30 June 1999, the following conditions shall apply: Ã¯ £ § notwithstanding the first paragraph of Article 16 of Regulation (EEC) No 2131/93, the cereals must be paid for by 31 July 1999, at the latest, Ã¯ £ § notwithstanding the third paragraph of Article 16 of Regulation (EEC) No 2131/93, the price to be paid for the export shall be that indicated in the tender.' Article 5 The following Article is added to Regulation (EC) No 1758/98: Article 5b In the case of licences applied for between 3 and 30 June 1999, without prejudice to Article 17(3) fo Regu- lation (EEC) No 2131/93, the security referred to in the second indent of Article 17(2) of that Regulation shall be released only when proof is provided that the customs export formalities were completed on or after 1 July 1999.' Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 6. 5. 1999L 118/22 (Tonnes) Place of storage Quantity ANNEX ANNEX I Amiens 222 000 Clermont-Ferrand 1 000 ChÃ ¢lons 34 000 DÃ ³on 1 400 Lille 221 000 OrlÃ ©ans 315 000 Paris 138 000 Poitiers 4 000 Rouen 101 600 Rennes 12 000'